SURFACE-FUNCTIONALIZED, ACIDIFIED METAL OXIDE MATERIAL IN AN ACIDIFIED ELECTROLYTE SYSTEM OR AN ACIDIFIED ELECTRODE SYSTEM
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In response to communication filed on 2/15/2022:
Claims 1, 10, 12, and 21 have been amended; claims 7, 8, 19, and 20 have been canceled. No new matter has been entered.
Previous double patenting rejection has been withdrawn due to filing of terminal disclaimer.
Previous rejection under 35 USC 103 has been withdrawn due to amendments made by Applicant.

Terminal Disclaimer
Terminal Disclaimer filed on 2/15/2022 has been accepted by Examiner.

Allowable Subject Matter
Claims 1-6, 9-18, 21, and 22 have been allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1, 3-10, 12 and 14-21 were rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over 1-3, 5, 9-10, and 12-13 of U.S. Patent No. 10,700,349 (previous application 15/814,094). Claims 1, 2, 9, 11-12, and 22 were rejected under 35 U.S.C. § 103(a) as being unpatentable over US 2009/0017378 ("Charest") and further in view of US 2015/0155595 ("Ogihara").
Applicant has submitted a Terminal Disclaimer over U.S. Patent No. 10,700,349 herewith to obviate the double patenting rejection which has been withdrawn.
Applicant has amended claims 1 and 12 to include subject matter of claims 7, 8, 19, and 20 which is not disclosed in the prior art. As such, the amendments have overcome the prior art of record and rejections under 35 USC 103 have been withdrawn and claims 1-6, 9-18, 21, and 22 are now in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S GATEWOOD whose telephone number is (571)270-7958. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Daniel S. Gatewood, Ph.D.
Primary Examiner
Art Unit 1729



/DANIEL S GATEWOOD, Ph. D/Primary Examiner, Art Unit 1729